                              Case 8:20-cv-00378-SB-ADS Document 40 Filed 01/13/21 Page 1 of 2 Page ID #:321



                                      1
                                      2
                                      3
                                      4
                                      5
                                      6
                                      7
                                      8                       UNITED STATES DISTRICT COURT
                                      9                      CENTRAL DISTRICT OF CALIFORNIA
                                     10                              SOUTHERN DIVISION
                                     11
Gordon Rees Scully Mansukhani, LLP
 633 West Fifth Street, 52nd FLoor




                                     12   KAREN ELLIOTT, AMANDA                      )   CASE NO. 8:20-cv-00378-SB-
                                          GOODRICH, STEVEN ELLIOTT, AMY              )   ADSx
      Los Angeles, CA 90071




                                     13   MAREFAT, DARLA CASBY, SOMMER )                 Assigned to Hon. Stanley
                                          WALLS, BOBBY LEBER, CAITLYN ROE, )             Blumenfeld, Jr.
                                     14   NICHOLAS DeHARO, BRIANNE LEBER, )
                                          by and through her Guardian ad Litem,      )   ORDER RE STIPULATED
                                     15   Bobby Leber, and AUTUMN LEBER, by              PROTECTIVE ORDER
                                          and through her Guardian ad Litem, Bobby ))
                                     16   Leber,
                                                                                     )
                                     17                             Plaintiffs,      )
                                                                                     )
                                     18          vs.                                 )
                                                                                     )
                                     19   CESSNA AIRCRAFT CO., a Kansas              )
                                          Corporation; TEXTRON AVIATION, INC., )
                                     20   a Kansas Corporation; CONTINENTAL          )
                                          AEROSPACE TECHNOLOGIES, INC., a )
                                     21   Delaware Corporation; ANTONIO PASTINI, )
                                          as an individual and as the Settlor of the )
                                     22   Antonio P. Pastini Living Trust dated
                                          November 21, 2011; THE ESTATE OF           )
                                     23   ANTONIO PASTINI; DEBORAH PASTINI, )
                                          as Personal Representative of THE ESTATE )
                                     24   OF ANTONIO PASTINI; and DOES 1             )
                                          through 100, inclusive,                    )
                                     25                                              )
                                                                    Defendants.      )
                                     26
                                     27
                                     28                                        -1-
                                                                      ORDER
                                Case 8:20-cv-00378-SB-ADS Document 40 Filed 01/13/21 Page 2 of 2 Page ID #:322



                                        1                                        ORDER
                                        2         Having considered the parties’ Stipulated Protective Order, the Court finds
                                        3   that good cause exists to grant the Stipulated Protective Order.
                                        4
                                        5   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                        6
                                            Dated:   January 13       , 2021           /s/ Autumn D. Spaeth
                                        7                                          HONORABLE AUTUMN D. SPAETH
                                                                                   United States Magistrate Judge
                                        8
                                        9
                                       10
                                       11
  Gordon Rees Scully Mansukhani, LLP
   633 West Fifth Street, 52nd FLoor




                                       12
        Los Angeles, CA 90071




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28                                            -2-
1205017/55824308v.1
                                                                          ORDER
